DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-20 are pending and presented for examination.

Claim Interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. 	Claims 1-18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the terms “a communication section” and/or “storage section” or the generic placeholder are modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the terms “a communication section” and/or “storage section” or the generic placeholder are not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the terms “a communication section” and/or “storage section” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the terms “a communication section” and/or “storage section” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function 
Claim limitations in this application that use the terms “a communication section” and/or “storage section” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the terms “a communication section” and/or “storage section” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this particular case:
Regarding claims 1-7, 9-14, and 16-17, the limitation “a communication section” appear to corresponds to a structure or hardware (transmitter and/or receiver), as indicated in the original specification (Page 8). The limitation “storage section” appear to corresponds to a structure or hardware (non-volatile memory), as indicated in the original specification (Page 9).


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijima US 2011/0276814 (hereinafter, Kamijima), in view of Jiang et al.  US 2013/0097335 (hereinafter, Jiang).

6.  	Regarding claim 1, Kamijima discloses a communication device (Fig. 2), comprising: 
 	a communication section (Figs. 1, 2 item 45: communication processing unit 45), that is communicable with a network apparatus (Fig. 1: DHCP server) via a relay device (Fig. 1: switch 2); and 
 	a controller (Fig. 2 item 42) that controls an operation of the communication section, thereby causes the communication section to transmit one or more search packets to the relay device, and causes the communication section to start communicating with the network apparatus after receiving any of the one or more search packets ([0030]: a device in which the address of a transmission source device and a port are associated and stored when receiving a communication frame, the device having a function of transmitting the communication frame in the port which can be associated with the address of a destination device of the communication frame when receiving the communication frame…Further, [0037]-[0039]: The communication processing unit 45 transmits a communication packet received from the CPU 42, to the switch 2. The communication processing unit 45 receives the communication packet received from the switch 2, and transmits the communication packet to the CPU 42…The circumstance determining unit 42a performs communication with the DHCP server 3 of the connected network NW to perform communication setting (setting of IP address) of the printer 4 on the basis of information (e.g., IP address) which can be assigned from the DHCP server 3. See also [0052]-[0058], [0069]). 
 	Kamijima further discloses in the network system 1, a network NW is configured by a switch 2 as an example of one or more network access devices, and a network cable CA connecting the switch 2 to the other network access device. The network access device is not limited to the switch 2, and may be a bridge or a router. The main point is, a device in which the address of a transmission source device and a port are associated and stored when receiving a communication frame, the device having a function of transmitting the communication frame in the port which can be associated with the address of a destination device of the communication frame when receiving the communication frame ([0030], Fig.1). 
	Kamijima does not disclose:
 	one or more packets including the communication section as a transmission target.  
 	However, Jiang discloses:
 	 one or more packets including the communication section as a transmission target ([0036], [0074]-[0076]: FIG. 9A shows an illustrative DHCP discovery request packet 112A that end host EH1 may use to request an IP address from DHCP servers in network 100. As shown in FIG. 9A, DHCP discovery request 112A may include an Ethernet source address, Ethernet destination address, client hardware address, and optionally a preferred IP address or other desired options. The Ethernet source address and the client hardware address may be the hardware address (e.g., MAC address) of end host EH1. See also Figs. 8, 9B-9C).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kamijima to use one or more packets including the communication section as a transmission target as taught by Jiang. The motivation for doing so would have been in order to identify the identity of devices in the network (Jiang, [0075]).

7.	Regarding claim 2, Kamijima in view of Jiang disclose the communication device according to claim 1 as disclosed above. 
 	Kamijima further discloses wherein the controller performs control of causing the communication section to start transmitting the one or more search packets in a case where the communication section and the relay device become electrically coupled to each other ([0037], [0052]-[0054]: The communication processing unit 45 transmits a communication packet received from the CPU 42, to the switch 2…the printer 4 is physically connected to the switch 2 through the network cable CA. First, when the printer 4 is powered on, the printer 4 starts operating. When the operation is started, the communication processing unit 45 starts a communication access (electrical connection) to the switch 2).

Regarding claim 3, Kamijima in view of Jiang disclose the communication device according to claim 2 as disclosed above. 
 	Kamijima further discloses wherein the relay device cuts off communication between the communication section and the relay device temporarily in the case where the communication section and the relay device become electrically coupled to each other ([0052]-[0054]: the printer 4 is physically connected to the switch 2 through the network cable CA. First, when the printer 4 is powered on, the printer 4 starts operating. When the operation is started, the communication processing unit 45 starts a communication access (electrical connection) to the switch 2. In this case, when the network NW is in the circumstance of executing the STP, the switch 2 detects that there is a new link on a port, and a process for learning the spanning tree is started by the plurality of switches 2 of the network NW. At the time of the process of learning the spanning tree, a situation in which communication other than the communication related to the STP is blocked occurs over some time (e.g., a time longer than 30 seconds). See also [0031]).

9.	Regarding claim 4, Kamijima in view of Jiang disclose the communication device according to claim 2 as disclosed above. 
 	Kamijima further discloses wherein the communication section and the relay device become electrically coupled to each other by supplying of a power source to the communication section and physical coupling of the communication section and the relay device to each other ([0052]-[0054], Fig. 1: the printer 4 is physically connected to the switch 2 through the network cable CA. First, when the printer 4 is powered on, the printer 4 starts operating. When the operation is started, the communication processing unit 45 starts a communication access (electrical connection) to the switch 2).

10.	Regarding claim 5, Kamijima in view of Jiang disclose the communication device according to claim 1 as disclosed above. 
 	Kamijima further discloses wherein the controller further performs control of causing the communication section to start communicating with the network apparatus in a case where the communication section receives a packet different from the search packet ([0055]: After the printer 4 is operated, the circumstance determining unit 42a transmits a discovery message for discovering the DHCP server 3 (Step S2). When the DHCP server 3 exists on the network NW and the DHCP server 3 receives the discovery message, the DHCP server 3 transmits a response message (Offer message) for the discovery message to the printer 4).

11.	Regarding claim 6, Kamijima in view of Jiang disclose the communication device according to claim 1 as disclosed above. 
 	Kamijima further discloses a storage section that holds standby time information indicating a standby time from a time when the communication section and the relay device become electrically coupled to each other to a time when the communication section starts transmitting the one or more search packets, wherein the controller determines, on a basis of the standby time information, a timing at which the communication section starts transmitting the one or more search packets ([0030]: a device in which the address of a transmission source device and a port are associated and stored when receiving a communication frame, the device having a function of transmitting the communication frame in the port which can be associated with the address of a destination device of the communication frame when receiving the communication frame…[0036], [0040]: The circumstance determining unit 42a determines whether or not the connected network NW is in a circumstance of executing a protocol (e.g., STP) causing blocking of communication on the network NW due to changing the link speed to the switch 2, and stores the determination result in the RAM 43. The RAM 43 is used as an area for storing programs and data, or used as a work area for storing data used in a process performed by the CPU 42).

12.	Regarding claim 7, Kamijima in view of Jiang disclose the communication device according to claim 6 as disclosed above. 
 	Kamijima further discloses wherein the controller measures a receiving time, calculates the standby time on a basis of the receiving time, and stores the standby time information indicating the standby time into the storage section, the receiving time being from the time when the communication section and the relay device become electrically coupled to each other to a time when any of the one or more search packets is received ([0030]: a device in which the address of a transmission source device and a port are associated and stored when receiving a communication frame, the device having a function of transmitting the communication frame in the port which can be associated with the address of a destination device of the communication frame when receiving the communication frame…[0057]: the circumstance determining unit 42a determines whether or not the response message is received within a predetermined time (within 30 seconds) after the first transmission of the discovery message is started. As a result, when the response message is received within the predetermined time, it means that the network NW is not in the circumstance of executing the STP).

13.	Regarding claim 8, Kamijima in view of Jiang disclose the communication device according to claim 7 as disclosed above. 
 	Kamijima further discloses wherein the controller calculates the standby time and thereby makes the standby time shorter than the receiving time ([0056]-[0057]: The circumstance determining unit 42a determines whether the response message is received or timeout of transmission of the discovery message is made (e.g., 2 minutes elapse)…and the circumstance determining unit 42a determines whether or not the response message is received within a predetermined time (within 30 seconds) after the first transmission of the discovery message is started. As a result, when the response message is received within the predetermined time, it means that the network NW is not in the circumstance of executing the STP).

14.  	Regarding claim 19, Kamijima discloses a communication method, comprising: 
 	 transmitting one or more search packets to the relay device, and starting communicating with the network apparatus after receiving any of the one or more search packets ([0030]: a device in which the address of a transmission source device and a port are associated and stored when receiving a communication frame, the device having a function of transmitting the communication frame in the port which can be associated with the address of a destination device of the communication frame when receiving the communication frame…Further, [0037]-[0039]: The communication processing unit 45 transmits a communication packet received from the CPU 42, to the switch 2. The communication processing unit 45 receives the communication packet received from the switch 2, and transmits the communication packet to the CPU 42…The circumstance determining unit 42a performs communication with the DHCP server 3 of the connected network NW to perform communication setting (setting of IP address) of the printer 4 on the basis of information (e.g., IP address) which can be assigned from the DHCP server 3. See also [0052]-[0058], [0069]). 
 	Kamijima further discloses in the network system 1, a network NW is configured by a switch 2 as an example of one or more network access devices, and a network cable CA connecting the switch 2 to the other network access device. The network access device is not limited to the switch 2, and may be a bridge or a router. The main point is, a device in which the address of a transmission source device and a port are associated and stored when receiving a communication frame, the device having a function of transmitting the communication frame in the port which can be associated with the address of a destination device of the communication frame when receiving the communication frame ([0030], Fig.1). 
	Kamijima does not disclose:
 	one or more packets including a sender of the one or more packets as a transmission target.  
 	However, Jiang discloses:
 	one or more packets including a sender of the one or more packets as a transmission target ([0036], [0074]-[0076]: FIG. 9A shows an illustrative DHCP discovery request packet 112A that end host EH1 may use to request an IP address from DHCP servers in network 100. As shown in FIG. 9A, DHCP discovery request 112A may include an Ethernet source address, Ethernet destination address, client hardware address, and optionally a preferred IP address or other desired options. The Ethernet source address and the client hardware address may be the hardware address (e.g., MAC address) of end host EH1. See also Figs. 8, 9B-9C).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kamijima to use one or more packets including a sender of the one or more packets as a transmission target as taught by Jiang. The motivation for doing so would have been in order to identify the identity of devices in the network (Jiang, [0075]).


15.	Claims 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijima, in view of Jiang, in further view of Chen et al. US 2014/0344475 (hereinafter, Chen).

16.  	Regarding claim 9, Kamijima in view of Jiang disclose the communication device according to claim 1 as disclosed above. 
 	Kamijima further discloses wherein the controller sets a transmission interval of a request packet to a first time interval, performs control of causing the communication section to transmit one or more the request packets in addition to the one or more search packets to the relay device, the request packet requesting information from the ([0037]-[0039], [0054]-[0058]: The communication processing unit 45 transmits a communication packet received from the CPU 42, to the switch 2. The communication processing unit 45 receives the communication packet received from the switch 2, and transmits the communication packet to the CPU 42…The circumstance determining unit 42a performs communication with the DHCP server 3 of the connected network NW to perform communication setting (setting of IP address) of the printer 4 on the basis of information (e.g., IP address) which can be assigned from the DHCP server 3… and the circumstance determining unit 42a determines whether or not the response message is received within a predetermined time (within 30 seconds) after the first transmission of the discovery message is started. As a result, when the response message is received within the predetermined time, it means that the network NW is not in the circumstance of executing the STP).
	Kamijima in view of Jiang does not disclose:
  	sets the transmission interval of the request packet to a second time interval after receives any of the one or more packets, and the second time interval being longer than the first time interval.  
 	However, Chen discloses:
 	 sets the transmission interval of the request packet to a second time interval after receives any of the one or more packets, and the second time interval being longer than the first time interval ([0066]-[0071]: In response to the DHCP discover message, the slave device 12 is configured to include a DHCP renewal time configuration or a DHCP lease time configuration in the DHCP offer message, and deliver the DHCP offer message to the host device 10 (S704). The DHCP renewal time configuration and the DHCP lease time configuration are set to be short time intervals. More specifically, the DHCP renewal time configuration is set to be less than 1 minute and the DHCP lease time configuration is set to be less than 2 minutes. After accepting the DHCP offer message, the host device 10 can acquire the DHCP renewal time or leased time configuration, so the host device 10 can request for or renew an IP address in a period set by the DHCP renewal time configuration or lease time configuration by DHCP request messages. As a result, the slave device 12 is configured to receive a first DHCP request message from the host device 10 in a period set by the DHCP renewal time configuration or lease time configuration (S706). When the lease time parameter is included in the DHCP offer message, the DHCP renewal time may be set as half of the lease time. For example, the lease time parameter may be set as 2 minutes, therefore the slave device 12 may receive first DHCP request message from the host device 10 every minute….After receiving the DHCP acknowledgement message, the host device 10 can use the assigned IP address to communicate with the network 14. Further, the host device 10 will renew the lease time of the IP address in a period set by the DHCP renewal time or lease time configuration by a second DHCP request message. Correspondingly, the slave device 12 is configured to receive the second DHCP request message from the host device 10. The second DHCP request message renews the client IP address from the host device 10 at a renewal interval set by the DHCP renewal time configuration or the lease time configuration (S710). For example, the renewal time configuration may be set at 30 seconds, subsequently the slave device 12 is configured to receive a DHCP request message every 30 seconds. See also [0022], Fig. 7).


17.	Regarding claim 10, Kamijima in view of Jiang in view of Chen disclose the communication device according to claim 9 as disclosed above. 
 	Kamijima further discloses wherein the controller performs control of causing the communication section to start transmitting the one or more search packets and the one or more request packets in the case where the communication section and the relay device become electrically coupled to each other ([0030], [0037], [0039]: The communication processing unit 45 transmits a communication packet received from the CPU 42, to the switch 2…The circumstance determining unit 42a performs communication with the DHCP server 3 of the connected network NW to perform communication setting (setting of IP address) of the printer 4 on the basis of information (e.g., IP address) which can be assigned from the DHCP server 3….Further, [0052]-[0055]: the printer 4 is physically connected to the switch 2 through the network cable CA. First, when the printer 4 is powered on, the printer 4 starts operating. When the operation is started, the communication processing unit 45 starts a communication access (electrical connection) to the switch 2…After the printer 4 is operated, the circumstance determining unit 42a transmits a discovery message for discovering the DHCP server 3).

18.	Regarding claim 11, Kamijima in view of Jiang in view of Chen disclose the communication device according to claim 10 as disclosed above. 
 	Kamijima further discloses wherein the relay device cuts off communication between the communication section and the relay device temporarily in the case where the communication section and the relay device become electrically coupled to each other ([0052]-[0054]: the printer 4 is physically connected to the switch 2 through the network cable CA. First, when the printer 4 is powered on, the printer 4 starts operating. When the operation is started, the communication processing unit 45 starts a communication access (electrical connection) to the switch 2. In this case, when the network NW is in the circumstance of executing the STP, the switch 2 detects that there is a new link on a port, and a process for learning the spanning tree is started by the plurality of switches 2 of the network NW. At the time of the process of learning the spanning tree, a situation in which communication other than the communication related to the STP is blocked occurs over some time (e.g., a time longer than 30 seconds). See also [0031]).

Regarding claim 12, Kamijima in view of Jiang in view of Chen disclose the communication device according to claim 10 as disclosed above. 
 	Kamijima further discloses wherein the communication section and the relay device become electrically coupled to each other by supplying of a power source to the communication section and physical coupling of the communication section and the relay device to each other ([0052]-[0054], Fig. 1: the printer 4 is physically connected to the switch 2 through the network cable CA. First, when the printer 4 is powered on, the printer 4 starts operating. When the operation is started, the communication processing unit 45 starts a communication access (electrical connection) to the switch 2).

20.	Regarding claim 13, Kamijima in view of Jiang in view of Chen disclose the communication device according to claim 9 as disclosed above. 
 	Kamijima further discloses wherein the communication section receives a response packet transmitted from the network apparatus on a basis of any of the one or more request packets ([0055]: After the printer 4 is operated, the circumstance determining unit 42a transmits a discovery message for discovering the DHCP server 3 (Step S2). When the DHCP server 3 exists on the network NW and the DHCP server 3 receives the discovery message, the DHCP server 3 transmits a response message (Offer message) for the discovery message to the printer 4).

21.	Regarding claim 14, Kamijima in view of Jiang in view of Chen disclose the communication device according to claim 13 as disclosed above. 
 ([0039]: The circumstance determining unit 42a performs communication with the DHCP server 3 of the connected network NW to perform communication setting (setting of IP address) of the printer 4 on the basis of information (e.g., IP address) which can be assigned from the DHCP server 3).

22.	Regarding claim 15, Kamijima in view of Jiang in view of Chen disclose the communication device according to claim 9 as disclosed above. 
 	Kamijima further discloses wherein the controller sets the transmission interval of the search packet to the first time interval ([0056]-[0057]: The circumstance determining unit 42a determines whether the response message is received or timeout of transmission of the discovery message is made (e.g., 2 minutes elapse)… When the response message is not received or the timeout is not made, the processes from Step S2 are repeatedly performed….the circumstance determining unit 42a determines whether or not the response message is received within a predetermined time (within 30 seconds) after the first transmission of the discovery message is started). See also Chen ([0066]-[0071]).

23.	Regarding claim 16, Kamijima in view of Jiang in view of Chen disclose the communication device according to claim 9 as disclosed above. 
([0030]: a device in which the address of a transmission source device and a port are associated and stored when receiving a communication frame, the device having a function of transmitting the communication frame in the port which can be associated with the address of a destination device of the communication frame when receiving the communication frame…[0036], [0040], [0055]: The circumstance determining unit 42a determines whether or not the connected network NW is in a circumstance of executing a protocol (e.g., STP) causing blocking of communication on the network NW due to changing the link speed to the switch 2, and stores the determination result in the RAM 43. The RAM 43 is used as an area for storing programs and data, or used as a work area for storing data used in a process performed by the CPU 42)… After the printer 4 is operated, the circumstance determining unit 42a transmits a discovery message for discovering the DHCP server 3), wherein the controller determines, on a basis of the standby time information, a timing at which the communication section starts transmitting the one or more search packets and the one or more request packets ([0030], [0037], [0039]: The communication processing unit 45 transmits a communication packet received from the CPU 42, to the switch 2…The circumstance determining unit 42a performs communication with the DHCP server 3 of the connected network NW to perform communication setting (setting of IP address) of the printer 4 on the basis of information (e.g., IP address) which can be assigned from the DHCP server 3….Further, [0052]-[0055]: the printer 4 is physically connected to the switch 2 through the network cable CA. First, when the printer 4 is powered on, the printer 4 starts operating. When the operation is started, the communication processing unit 45 starts a communication access (electrical connection) to the switch 2…After the printer 4 is operated, the circumstance determining unit 42a transmits a discovery message for discovering the DHCP server 3). See also Chen ([0066]-[0071]).

24.	Regarding claim 17, Kamijima in view of Jiang in view of Chen disclose the communication device according to claim 16 as disclosed above. 
 	Kamijima further discloses wherein the controller measures a receiving time, calculates the standby time on a basis of the receiving time, and stores the standby time information indicating the standby time into the storage section, the receiving time being from the time when the communication section and the relay device become electrically coupled to each other to a time when any of the one or more search packets is received ([0030]: a device in which the address of a transmission source device and a port are associated and stored when receiving a communication frame, the device having a function of transmitting the communication frame in the port which can be associated with the address of a destination device of the communication frame when receiving the communication frame…[0057]: the circumstance determining unit 42a determines whether or not the response message is received within a predetermined time (within 30 seconds) after the first transmission of the discovery message is started. As a result, when the response message is received within the predetermined time, it means that the network NW is not in the circumstance of executing the STP). See also Chen ([0066]-[0071]).

25.	Regarding claim 18, Kamijima in view of Jiang in view of Chen disclose the communication device according to claim 17 as disclosed above. 
 	Kamijima further discloses wherein the controller calculates the standby time and thereby makes the standby time shorter than the receiving time ([0056]-[0057]: The circumstance determining unit 42a determines whether the response message is received or timeout of transmission of the discovery message is made (e.g., 2 minutes elapse)…and the circumstance determining unit 42a determines whether or not the response message is received within a predetermined time (within 30 seconds) after the first transmission of the discovery message is started. As a result, when the response message is received within the predetermined time, it means that the network NW is not in the circumstance of executing the STP).

 26.  	Regarding claim 20, Kamijima in view of Jiang in view of Chen disclose the communication method according to claim 19 as disclosed above. 
 	Kamijima further discloses setting a transmission interval of a request packet to a first time interval, the request packet requesting information from the network apparatus; transmitting, to the relay device, one or more the request packets in addition to the one or more search packets to the relay device ([0037]-[0039], [0054]-[0058]: The communication processing unit 45 transmits a communication packet received from the CPU 42, to the switch 2. The communication processing unit 45 receives the communication packet received from the switch 2, and transmits the communication packet to the CPU 42…The circumstance determining unit 42a performs communication with the DHCP server 3 of the connected network NW to perform communication setting (setting of IP address) of the printer 4 on the basis of information (e.g., IP address) which can be assigned from the DHCP server 3… and the circumstance determining unit 42a determines whether or not the response message is received within a predetermined time (within 30 seconds) after the first transmission of the discovery message is started. As a result, when the response message is received within the predetermined time, it means that the network NW is not in the circumstance of executing the STP).
	Kamijima in view of Jiang does not disclose:
  	setting the transmission interval of the request packet to a second time interval after receives any of the one or more packets, and the second time interval being longer than the first time interval.  
 	However, Chen discloses:
 	 setting the transmission interval of the request packet to a second time interval after receives any of the one or more packets, and the second time interval being longer than the first time interval ([0066]-[0071]: In response to the DHCP discover message, the slave device 12 is configured to include a DHCP renewal time configuration or a DHCP lease time configuration in the DHCP offer message, and deliver the DHCP offer message to the host device 10 (S704). The DHCP renewal time configuration and the DHCP lease time configuration are set to be short time intervals. More specifically, the DHCP renewal time configuration is set to be less than 1 minute and the DHCP lease time configuration is set to be less than 2 minutes. After accepting the DHCP offer message, the host device 10 can acquire the DHCP renewal time or leased time configuration, so the host device 10 can request for or renew an IP address in a period set by the DHCP renewal time configuration or lease time configuration by DHCP request messages. As a result, the slave device 12 is configured to receive a first DHCP request message from the host device 10 in a period set by the DHCP renewal time configuration or lease time configuration (S706). When the lease time parameter is included in the DHCP offer message, the DHCP renewal time may be set as half of the lease time. For example, the lease time parameter may be set as 2 minutes, therefore the slave device 12 may receive first DHCP request message from the host device 10 every minute….After receiving the DHCP acknowledgement message, the host device 10 can use the assigned IP address to communicate with the network 14. Further, the host device 10 will renew the lease time of the IP address in a period set by the DHCP renewal time or lease time configuration by a second DHCP request message. Correspondingly, the slave device 12 is configured to receive the second DHCP request message from the host device 10. The second DHCP request message renews the client IP address from the host device 10 at a renewal interval set by the DHCP renewal time configuration or the lease time configuration (S710). For example, the renewal time configuration may be set at 30 seconds, subsequently the slave device 12 is configured to receive a DHCP request message every 30 seconds. See also [0022], Fig. 7).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kamijima in view of Jiang to use setting the transmission interval of the request packet to a 


Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Eyob Hagos/								
Examiner, Art Unit 2864